Case: 12-60097     Document: 00511965955         Page: 1     Date Filed: 08/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2012
                                     No. 12-60097
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

AUGUSTUS P. SORIANO,

                                                  Plaintiff - Appellant

v.

TRUSTMARK NATIONAL BANK; LISA PENCE MCDANIEL,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:11-CV-332


Before REAVLEY, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for these reasons.
        The district court decided that there was federal jurisdiction because
plaintiff alleged that the dispute “emanated” from violation of bankruptcy rules
and orders. We will accept that view of the pleading without more attention.
        The difficulty is that no cause of action is alleged to have occurred before
the year 2008. It follows that the state’s three year statute of limitation barred



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-60097   Document: 00511965955     Page: 2   Date Filed: 08/22/2012

                                No. 12-60097

these claims when the complaint was filed in January of 2008. The dismissal on
Rule 12(b)(6) grounds was correct.
      AFFIRMED.




                                      2